Exhibit 10.31

FIRST AMENDMENT
OF
NORTHWEST AIRLINES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2001 Restatement)

The “NORTHWEST AIRLINES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (2001
Restatement)” adopted by NORTHWEST AIRLINES, INC., a Minnesota corporation (the
“Principal Sponsor”), on October 25, 2001, but effective as of January 1, 2001
(hereinafter referred to as the “2001 SERP Restatement”), is hereby amended in
the following respects:

1.                                         KEY EMPLOYEES UNDER 409A.  Effective
as of January 1, 2005, Section 4.1.2 of Part B of the 2001 SERP Restatement is
amended to read in full as follows:

4.1.2.                     Form of Payment.

(a)                                                                  This
benefit (minus the withholding, payroll and other taxes which must be deducted
therefrom) shall be paid to the Participant directly from the general assets of
Northwest Airlines, Inc.  Payment shall be made in a single lump sum payment as
soon as administratively feasible after Termination of Employment.

(b)                                                                
Notwithstanding the forgoing paragraph (a), if payment is to be made on account
of a Termination of Employment to a key employee (as defined in section 416(i))
of the Code, payment of the portions of that Participant’s benefits that (i) are
accrued before January 1, 2005 but become Vested as of a date after December 31,
2004, and (ii) are accrued after December 31, 2004, shall not be made under
paragraph (a) above before the date that is six (6) months after the date of the
Termination of Employment but shall be paid as soon as administratively feasible
after the date that is six (6) months after the date of the Termination of
Employment.

2.                                         409A COMPLIANCE.  Effective as of
January 1, 2005, Section 9.1 of Part B of the 2001 SERP Restatement is amended
by adding the following sentences at the end thereto:

When the term “Termination of Employment” is used in connection with benefits
that were both accrued and Vested before January 1, 2005, that term shall have
the same meaning ascribed to it as in the Pension Plan documents.  When the term
“Termination of Employment” is used in the Plan document in connection with
benefits that are (i) accrued before January 1, 2005 but Vested after
December 31, 2004; or (ii) accrued after December 31, 2004 and Vested after
December 31, 2004, it shall be construed to have the same meaning consistent
with the term “separation from service” as used in section 409A of the Code.


--------------------------------------------------------------------------------


3.                                         CONSENT REQUIRED.  As required by
Section 6.1 of Part B of the 2001 SERP Restatement, no part of this First
Amendment shall be effective as to any individual who was a Participant on the
date this First Amendment is adopted unless that Participant consents in writing
to the First Amendment.

4.                                         SAVINGS CLAUSE.  Save and except as
hereinabove expressly amended, the 2001 SERP Restatement will continue in full
force and effect.

2


--------------------------------------------------------------------------------